 278DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCanandaigua Plastics(Division of Voplex Corp.)andUnited Automobile,Aerospace and AgriculturalImplementWorkers of America,Local 1097.Case 3-CA-128277 August 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSSTEPHENS AND CRACRAFTOn 31 December 1986 Administrative LawJudge Martin J. Linsky issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed an an-swering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found that the Respondent violatedSection 8(a)(3) and (1) of the National Labor Rela-tionsAct by suspending and discharging employeeDarlene Bendzus on 9 and 11 July 1985,1 respec-tively, because of her union activities.2 The Re-spondent excepts to this finding.We find merit intheRespondent's exceptions and, for the reasonsset forth below, we reverse the judge and find thatthe Respondent did not violate Section 8(a)(3) and(1) by suspending and discharging Bendzus.Based on the uncontested evidence showing thatBendzus was an ardent, active union supporter,both during and after the Union's organizing cam-paign, and that the Respondent had vigorouslyfought to keep the Union out of the plant, weagreewith the judge's finding that the GeneralCounsel made out a prima facie case showing thatBendzus' union activity was a motivating factor inthe Respondent's decision to suspend and dischargeher.However, contrary to the judge, we find thattheRespondent has shown that Bendzus wouldhave been suspended and discharged even in theabsence of the protected conduct. Thus, we findthat the Respondent has met its burden underWright Line,251NLRB 1083 (1980), enfd. 662F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989(1982),3 of showing that it hada legitimate reason'Unless otherwisestated all dates are in 19852Bendzusactively supported the Unionduring an organizing cam-paign,which resulted in the Unionbeing defeatedby a vote of 425 to 163in a Board-conductedelection on24 October 1984 Followingthe elec-tion Bendzus continued to supportthe Union.3 SeeNLRB Y TransportationManagementCorp,462 U S 393 (1983)for discharging Bendzus and discharged her forthat reason.On 9 July there was an incident between Bend-zus and employee Regina Franceschi, who hadopenly supported management during the organiz-ing campaign. Bendzus, in response to being as-signed to work on one of the less favorable ma-chines, said to Franceschi, "you got away with it,didn'tyoucrybaby."4Thiscomment upsetFranceschi.Thomas Pickering, Respondent's pro-duction foreman, upon seeing that Franceschi wasupset, asked her what happened. After Franceschigave Pickering her version of the incident, Picker-ing called Bendzus into his office where he toldher, in the presence of Albert Drauch, the Re-spondent's department manager, to stop harassingemployees. Drauch added that Bendzus should stopharassing people or punch out and go home. Bend-zus returned to work.According to Franceschi, when Bendzus re-turned from the office Bendzus told Franceschi to"move your ass, bitch" and yelled that Franceschiwas a crybaby. At the break Franceschi toldDrauch what Bendzus had said to her and asked tobe moved to a different work area.Drauch testified that after he talkedwithFranceschi5 he notified Lynn Robitaille, the Re-spondent's personnel manager, about the encoun-tersbetween Franceschi and Bendzus. Robitailletalkedwith Franceschi about the incidents andthen discussed it, along with Bendzus' previousconduct,with Pickering and Drauch. Robitaille,Drauch, and Pickering decided to suspend Bend-zus.Pickering called Bendzus into his office and,along with Drauch, asked her if she had again har-assedFranceschi.Although Bendzus denied thatshe had done so,7 Pickering and Drauch notifiedher that she was being suspended pending furtherinvestigation.Inaddition to obtaining a statement fromFranceschi and the conversations already held withBendzus,managementinvestigated the 9 July inci-dents by talking with Richard Chapman and Cyn-thia Elliott, two other employees who were work-ing in thesame area.Chapman told Robitaille thathe did not hear Bendzus say anything to Frances-chi.Elliott told Robitaille that Bendzus was upset* Franceschi was originally supposed to work on the less favorable ma-chineThus, when Bendzus was assigned to the machine, she thought itwas because Franceschi had complained to management and that man-agement had made the reassignment to accommodate Franceschi5According to Drauch,Franceschi told him that Bendzus had said toher, "I'm going to get you, you fucking bitch "9Robitaille testified that Franceschi told her that Bendzus had said,"Best moveyourass, bitch "Drauch testified that when he questioned Bendzus about whether shehad harrassed Franceschi again, Bendzus' response was "so what "285 NLRB No. 35 CANANDAIGUA PLASTICS279about having to work the less desirable machineand that Bendzus told her that she had calledFranceschi a crybaby. Elliott further admitted thatshe may have told Robitaille during the investiga-tion that she was not paying attention to Bendzusbecause she was busy working. Robitaille decidednot to take formal statements from either employ-ee, however, as she concluded that neither one wasan eyewitness to any incident between Bendzus andFranceschi.On 10 July Franceschi telephoned Robitaille atwork and told her that she would be late becauseBendzus had been following her in her car and hadtried to cut her off. Franceschi, afraid of whatmight happen, drove to her husband's place of em-ployment where she reported the matter to thepolice.That same day, Robitaille discussed Bendzus'conduct with Neil Rush, the Respondent'smanu-facturingmanager.The two jointly decided to dis-charge Bendzus based on the 9 July conduct, con-versations with Pickering and Drauch about Bend-zus' behavior, Bendzus' past record, particularly inregards to an incident with Barbara Conyard, andthe phone call from Franceschi on that day sayingthat Bendzus was continuing to harass her.8 Robi-taille notified Bendzus that she was being terminat-ed because of her continued refusal to change herattitude towards her fellow workers and supervi-sors.The judge credited Bendzus' denial that she con-tinued to harass Franceschi on 9 July and foundthat the testimony of Chapman and Elliott corrobo-rated Bendzus' version of the incident.9 The judgefurther found that the Respondent's "rush to judg-ment in believing Franceschi over Bendzus, Chap-man and Elliott" indicated "that Respondentwanted to get rid of Bendzus because of her out-spoken pro-union sympathies."The Respondent excepts to the judge's creditingof Bendzus rather than Franceschi. We adopt thejudge's credibility resolutions.1 °We do not, how-aThe judge discussed the 10 July incident at length However,becauseRobitaille testified that she believed Bendzus would have been dischargedregardless of the 10 July incident,we find it unnecessary to comment onthe incidentWe further give little weight to the incident with BarbaraConyard,whichoccurredduring the organizing campaign and thus atleast 8 months before the Respondent's decision to discharge Bendzus9Although both Drauch and Pickering testified regarding the 9 Julyincidents and the decision to discharge Bendzus, the judge did not discusstheir testimony The judge discredited the testimony of Franceschi.10 TheBoard's establishedpolicyisnot to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsever, agree with his conclusion that the testimonyof Chapman and Elliott corroborated Bendzus' ac-count of the incident. Admittedly, the testimony ofChapman and Elliott does not corroborate Frances-chi's account of the incident either. Rather, wefind, contrary to the judge, that their testimony, asRobitaille concluded, offered little to clarify the in-cident as neither Chapman nor Elliott witnessedBendzus' action, or inaction, during the relevanttime period. Consequently, we do not find that theRespondent rushed to believe Franceschi's storyover Bendzus, Chapman, and Elliott. Rather, weconclude that faced with conflicting stories byFranceschi and Bendzus, and little other evidenceto clarify those stories, the Respondent opted tobelieve Franceschi's account of what happened on9 July.1 ICertainly, the Respondent had grounds for be-lievingFranceschi.There is uncontroverted evi-dence in the record, which the judge failed to ad-dress, showing that the Respondent had warnedBendzus about her behavior on the job, particularlyher attitude toward Franceschi, on several occa-sions prior to 9 July.Drauch testified that inMay 1985 Bendzusturned in a job report alleging that another em-ployee was lying about the amount of her produc-tion.Drauch discussed the job report with Bendzuswho stated that Reggie Franceschi was the onelying about her production but that she did nothave any proof. When Drauch asked Bendzus howshe knew it was happening, she replied that shejust knew it was happening and then stated, "Be-cause I hate her." Drauch told her that her feelingstoward another employee were not a factor andthat he needed some proof so that he could investi-gate the matter. Drauch did indeed investigateBendzus' allegation by reviewing job reports overthe next couple of days; however, after finding noreporting discrepancies, he dropped the matter.Thomas Pickering testified that Bendzus had aproblem getting along with other employees, par-ticularly Franceschi. Pickering testified that he andDrauch spoke with Bendzus in April and May 1985about the problem and that Bendzus was told thather personal feelings toward other employees wereto be kept outside the plant.InMay 1985 Bendzus received her annualreview which stated that she showed an abrasiveattitude toward other employees and that her atti-tude must improve. The review further rated hertotally unsatisfactory or less than satisfactory in11That the judge failed tobelieveFranceschi has no bearing on theRespondent's giving credence to her account At most the judge's dis-crediting Franceschi vis a vis Bendzus provides part of the basis for con-cluding that the General Counsel made out a prima facie case 280DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDseveral categories relating to attitude, safety, cour-tesy, and stability. As a result of the review, whichBendzus refused to sign, it was recommended thatshe receive no wage increase. Pickering testifiedthat he discussed the review with Bendzus and thatshe was specifically told that her feelings towardFranceschi were not a concern of the Company'sand that she should stop harassing Franceschi.Bendzus was further told to avoid any situationswith Franceschi.Lynn Robitaille testified that in June 1985Franceschi gave Neil Rush a letter describing anincident in which Bendzus had harassed her. Robi-taille explained that she did not talk with Bendzusabout that incident, however, because she did notbecome aware of it until well after it occurred.That same month, Robitaille was informed by an-other employee that Bendzus was spreading rumorsabout Franceschi.Based on these circumstances, we find no justifi-cation for second guessing the Respondent's reli-ance on Franceschi's account and thus cannot con-clude that the Respondent's believing Franceschi inany way indicates union animus.12 The recordshows that the Respondent conducted an investiga-tion of the 9 July incident, which was neitherbiased nor cursory, and that based on that investi-gation concluded that Bendzus harassed Frances-chi.The record further shows that Bendzus hadharassed Franceschi in the past and that she hadbeen warned to stop doing so. Accordingly, wefind that the Respondent has established that itwould have discharged Bendzus even in the ab-sence of her union activities.We disagree with the judge's finding that overthe years the Respondent had disciplined other em-ployees for harassment of fellow employees by is-suing warnings and that the discharge of Bendzusin this case indicated disparate treatment.The above evidence shows that the Respondent,on various occasions in the 3 months preceding 9July, had reason to believe that Bendzus was har-assingFranceschi.On several occasions, the Re-spondent warned Bendzus that her attitude towardher fellow workers had to improve. Specifically, inMay, during Bendzus' annual evaluation, she wasdenied a wage increase based on poor performance,particularly in getting along with fellow employ-ees.At that time, Bendzus was notified in writing11 In so concluding,we note that Drauch's account of what Bendzuspurportedly said to Franceschi differs somewhat from Robitaille's andFranceschi's accounts of what BendzussaidThis difference, however,does not detract from the reasonableness of the Respondent's belief thatBendzus harassed Franceschi a second time The record shows that theRespondent discharged Bendzus for harassing Franceschi after specifical-ly being told not to do so That the witnesses' recollections of that state-ment differ does not alter that they all testified Franceschi reported that aharassing statement was madethat her attitude must improve. While the recordshows that the Respondent had in the past issueddisciplinarywarnings to employees who had har-assed coemployees, there is no indication that inany of those situations the harassment continuedafter the employee had been warned to stop. Here,it is clear that the Respondent warned Bendzus tostop harassing other employees and specificallytold her that her attitude must improve. As Bend-zus' conduct continued even after she was warned,the Respondent determined that further action wasnecessary. Therefore, we find no basis for conclud-ing that Bendzus was disparately treated because ofher union activity.In sum, we find that the Respondent adequatelyinvestigatedBendzus' 9 July conduct and thatbased on that investigation reasonably concludedthat Bendzus harassed Franceschi on that date. Wefurther find that the Respondent had, on severaloccasions during the months preceding 9 July,talkedwith Bendzus about her attitude towardfellowworkers, particularly Franceschi, and toldher that her attitude must improve. Therefore, wefind that the Respondent has shown that Bendzuswould have been discharged absent any protectedactivity and thus we conclude that the suspensionand discharge of Bendzus did not violate Section8(a)(3) and (1) of the Act.ORDERThe complaint is dismissed.Michael Cooperman, Esq.,for the General Counsel.Dorothy Rosensweig, Esq.,of Melville, New York, for theRespondent.DECISIONSTATEMENT OF THE CASEMARTIN J. LINSKY, Administrative Law Judge. On 5and 13 August 1985, a charge and amended charge, re-spectively,were filed by United Automobile, Aerospaceand Agricultural Implement Workers of America, Local1097 (the Charging Party or Union), against Canandai-gua Plastics (Division of Voplex Corporation) (Respond-ent).On 29 May 1986 the National Labor Relations Board,by the Acting Regional Director for Region 3, issued acomplaint, which, as amended at the hearing, alleges thatRespondent violated Section 8(a)(1) and (3) of the Na-tionalLabor Relations Act (the Act) on 9 July 1985when it suspended employee Darlene Bendzus and on 11July 1985 when it discharged the same employee. Re-spondent filed an answer in which it admits that it sus-pended and later discharged Darlene Bendzus, but that itdid not violate the Act in doing so.A hearing was held in Canandaigua, New York, on 19,20, and 21 August 1986. CANANDAIGUA PLASTICSOn the entire record in this case, to include posthear-ing briefs submitted by the General Counsel and Re-spondent, and on my observation of the demeanor of thewitnesses,Imake the followingFINDINGS OF FACT1.JURISDICTIONRespondent Canandaigua Plastics (Division of VoplexCorporation)is and has been at all times material a cor-poration duly organized under and existing by virtue ofthe laws of the Stateof New York.Respondent hasmaintained its principal office and place of business inCanandaigua,New York,and various other plants andplaces of businessinNew York State, including threeplants in Canandaigua,and is,and has been at all timesmaterial,engaged at the plants and locations in the man-ufacture,sale,and distribution of plastic and pressedparts for the automobile industry and related services.Respondent'sCanandaigua plants are the only facilitiesinvolved in this proceeding.Annually, Respondent, in the course and conduct of itsbusiness operations,manufactures,sells, and distributes atitsCanandaigua plants products valued in excess of$50,000 of which products valued in excess of $50,000are shipped from the plants directly to States other thanthe Stateof New York.Respondent admits,and Ifind,that it is now and hasbeen at all times material an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II.THE LABORORGANIZATION INVOLVEDRespondent admits, and Ifind, that United Automo-bile,Aerospace and AgriculturalImplementWorkers ofAmerica. Local 1097 is,and has been at all times materi-al,a labor organizationwithin themeaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IssuesIt is allegedby the General Counsel that DarleneBendzus was suspended from her job on 9 July and ter-minated on11 July 1985 because of her activities onbehalf of the Union. It is uncontested that Darlene Bend-zus was anactive supporter of the Union during an orga-nizing campaignthat terminated some 9 months beforeher suspension,with the Unionbeing defeatedby a voteof 425 to 163 in a Board-conducted election on 24 Octo-ber 1984.In addition, it is clear from the evidence that Respond-ent did not want its employees unionized and it fought avigorous campaign to defeat the Union.It is further clearfrom the record that Darlene Bendzus continued to beprounion and would be active in future organizing effortsamong Respondent's employees.Respondent contends that in suspending and terminat-ingDarlene Bendzus that it was well aware of herprounion sympathies and activities and bent over back-wards to treat her fairly. Respondent contends that itwas solely motivated in suspending and terminating Dar-281leneBendzusbecause of misconduct it believed herguilty of, to wit, harassment of fellow employee ReginaFranceschi on 9 and 10 July as well as prior incidents be-tween Darlene Bendzus and another employee, BarbaraConyardIt is my conclusion, on the basis of the entire record,thatRespondent suspended and terminatedDarleneBendzus becauseof her activity on behalf of the Union.B. Discussion and AnalysisThe union organizing campaign, which ran from Janu-ary to October 1984, was hotly contested. Darlene Bend-zus,who began her employment with Respondent inSeptember 1983, was a most active union supporter. Shewas one of the 10 to 15 most active supporters of theUnion-out of a work force that numbered at least 588employees. During the campaign she attended meetings,collected authorization cards, passed out union literature,submitted material for the union newsletter, attended theBoard-conducted representation hearing 2 months beforethe election as a potential union witness,and wore aunion T-shirt and UAW button at the plant.Darlene Bendzus' picture appeared in the local news-paper the day before the election and she was identifiedin the accompanying article on the upcoming union elec-tion as being the only employee who both stated she wasprounion and gave her name to the paper.In February 1984-shortly after the union campaignbegan-Darlene Bendzus' immediate supervisor, TomPickering, told her that if the Union lost the election shecould be one of the first persons fired. Present at thetime was fellow employee Jim Briggs who told Bendzusand Pickering that his mother-in-law supported a unionin a union organizing campaign where she had been em-ployed for 4 years and after the union lost the electionshe was fired. Pickering went on to say that Bendzusmight be fired for the littlest thing even if the Unionwon the election.After the election, which the Union lost by a vote of425 to 163, Bendzus was one of several employees whocontinued to wear a union T-shirt on the job. In addi-tion,management officials of Respondent were wellaware of Bendzus' continued interest in the Union.Indeed, in the spring of 1985-just a couple of monthsbefore her suspension and discharge-Bendzus told De-partment Manager Al Drauch in a conversation in a barfollowing a company dinner that she was still prounion.In addition, Bendzus spoke with her fellow employeesfollowing the election and told them that they would re-organize and try to unionize Respondent the followingyear.Bendzus' prounion activities contrast sharplywiththose of fellow employee Regina Franceschi. ReginaFranceschi was vehemently opposed to the Union andduring the organizing campaign exercised her right tospeak against the Union. She even prepared, with someassistance from management,and posted a notice on theemployee bulletin board urging her fellow employees tovote against the Union. The two-page notice listed anumber of benefits Respondent gave its employees andended with the followinglanguage"on October 24th just 282DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDremember all these things the company had done foryou, and remember your [sic] taking a chance of gam-bling all these things away by voting in a union." ReginaFranceschi worked for Respondent from January 1984 toMay 1986 when she voluntarily quit Respondent'semploy to take a position elsewhere.1.The 9 July 1985 incidentOn 9 July 1985 Bendzus and Franceschi were resched-uled to work their regular 3 to 11 p.m. shift at the plant.Bendzus,who usually operated a piece of equipmentcalled a pad printer, was ordered to work another pieceof equipment called asilk screen.When there was nomore work for her to do on the silk screen she wasworking on, she asked where she should go next and wastold to work the machine Regina Franceschi was operat-ing because Franceschi was supposed to be on the padprinter.Bendzus went to the bathroom and when she returnedto the shop floor she was told by Supervisor Tom Pick-ering to work the pad printer.Bendzusthought thatFranceschi had complainedtomanagementthat she didnot want to work the pad printer. In the past both Bend-zus and Franceschi had complained about working onthe pad printer because of its fumes.As Bendzus passed Franceschi on her way to the padprinter she said, "You got away with it, didn't you, cry-baby?"Franceschi began to cry, which was not thatunusualsince she had cried before on the job over incidents thatwould not reduce most people to tears. Supervisor TomPickering admitted he had seen her cry before as hademployee Tamara McWilliams. Indeed, Franceschi ap-peared on the verge of tears during her testimony at thehearing in this case. Supervisor Tom Pickering sawFranceschicryingand asked her what happened.Franceschi said thatBendzus said,"You finally got youway your little bitch." Pickering took Bendzus off thefloor into a nearby office where he reprimanded her forsaying something to Franceschi, which caused Frances-chi to cry. He warnedBendzus inthe presence of De-partment Manager Al Drauch not to harass any of herfellow employees and Drauch told Bendzus either to goto work and not harassanyone elseor to punch out, gohome, and do not come back.Bendzusreturned to the floor. A while later she tookher break and when she returned to her workstation,she was called into the office again where Pickering andDrauch spoke with her. They accused Bendzus of goingback out on the floor after they spoke with her and har-assing Franceschiagain.Bendzus denied it. Bendzus wastold she was suspended pending further investigation.After Bendzus had returned to the floor after Picker-ing andDrauch first spoke with her, Franceschi had ap-proached DepartmentManagerAl Drauch and claimedthatBendzus hadagain harassedher by saying "I'mgoing to get you. You fucking bitch." At the hearingFranceschi claimed thatBendzus hadreturned to thefloor and harassed her for 15 to20 minutes.The investigation of the 9 July 1985 incident consistedof management talking to four witnesses of the event:Bendzus, Franceschi, and two persons still employed byRespondent at the time of the hearing in this case, i.e.,Richard Chapman (a 9-year veteran with Respondent)and Cynthia Elliott (an 8-year veteran with Respondent).Bendzus denied that she had said anything further toFranceschi after Pickering and Drauch had first spokenwith her and she was corroborated by both Chapmanand Elliott.Chapman heard nothing and Elliott onlyheardBendzus callFranceschi a "crybaby" prior toBendzus being talked to by Pickering and did not hearBendzus say anything to Franceschi thereafter. It wastheword of Franceschi against the word of Bendzus,Chapman, and Elliott and Respondent chose to act as ifwhat Franceschi said was the truth and not what Bend-zus said even though Bendzus was corroborated by twolong-time employees of Respondent. It makes youwonder why. As noted above, at the hearing Franceschitestified thatBendzusyelled at her for about 15 to 20minutes and yet Chapman and Elliott did not hear it. Al-though machinery and a radio in the area made for anoisyworksite,allfouremployees,i.e.,Bendzus,Franceschi,Elliott, and Chapman, were working in asmall area and were close to each other.' Harsh wordsbetween employees on the floor were notunusual.2.The 10 July 1985 incidentOn 10 July 1985, the day after Bendzus had been sus-pended pending further investigation, Franceschi calledRespondent's plant and spoke with Personnel ManagerLynne Robitaille. She said she would be late for work,that Bendzus was following her in her car and tried tocut her off, and that, in fear, she had driven to her hus-band's place of employment. Franceschi claimed she toldher husband that she was being followed by Bendzus;that Bendzus parked her car nearby and that Frances-chi's husband spoke with Bendzus, returned to Frances-chi, and told her that Bendzus said she was going tomake life miserable for Franceschi. Franceschi told Robi-taille that she had reported the matter to the police.Respondent's personnelmanager,Lynne Robitaille, ac-cepted the version of events furnished by Franceschiwithout question and it was part of the alleged miscon-duct of Bendzus that Respondent reliedon in terminatingher employment. If in fact Bendzus on 9 and 10 July didwhat Franceschi claimed or Respondent reasonably be-lieved she did, then Respondent would have been wellwithin its rights to discipline Bendzus, but I concludethat Bendzus did not do what Franceschi claimed andRespondent did not in good faith believe Bendzus did it.Respondent did not conduct even a superficial investiga-tion into the events of 10 July 1985. It accepted withoutquestion the version of events offered by Franceschiagainst ardent union supporter Bendzus. Respondent didnot interview Bendzus, Franceschi's husband, or thepolice to see if they had received a report that a womanwas being followed and threatened by someone she knewwho tried to cut her off on the road.At the hearing Franceschi testified about being fol-lowed by Bendzus, reporting the matter to the police,1A fifthemployee,Lon Lutz,also heard nothing although Respond-ent was not aware she was a witness. CANANDAIGUAPLASTICS283and Bendzus' alleged threat to Franceschi's husbandabout making her life miserable. Franceschi's husbandwas not called as a witness nor was his absence ade-quately explained, e.g,, he was sick, out of town, etc. Oncross-examination Franceschi claimed that the police of-ficer to whom she reported the incident was OfficerWhittenburg, but it was later stipulated in the GeneralCounsel's rebuttal case that police records reflect that noofficer named Whittenburg was even on duty at the timethe incident was allegedly reported and no record of areport being made existed in the records of the police de-partment. Bendzus denied the entire incident. I credit herdenial and do not credit the testimony of Franceschi.3.Franceschi's letter to Manufacturing ManagerNeil RushRespondent, in deciding to terminate Bendzus, alsorelied in part on an undated letter Franceschi had writ-ten to Neil Rush, the manufacturing manager, about June1985 or approximately 1 month before Bendzuswas sus-pended and discharged. In this letter Franceschi claimedthat she was being harassed by Bendzus; thatBendzushad accused her of sleeping with Franceschi's boss; thatwhen she accidently hit Bendzus with a swinging cafete-ria door at work, Bendzus cursed her and threatened tobeat her up; and that she had been receiving obscenephone calls at her house and believed Bendzus to bebehind them. At the hearing Respondent claimed that itdid not consider at all the allegation of obscene phonecallsagainstBendzus.Franceschi conceded that shenever told the police about the obscene calls and that thecalls stopped after she had her phone number put in herhusband'sname.Bendzus know her husband'sname.There was absolutely no credible evidence that Bendzuswas involved in making obscene calls to Franceschi.After receipt of this letter, Respondent offered tochange Franceschi's shift from the 3 to 11 p.m. shift tothe 11 p.m. to 7 a.m. shift, but she refused the shiftchange, saying she could only work the 3 to 11 p.m.shift.At the hearing Franceschi claimed she could notchange shifts because of a part-time job she had with aflorist, but as she later explained at the hearing this part-time job was only on holidays.Respondent never at any time asked Bendzus about thetruth or falsity of the allegations in the letter nor didthey ever ask Bendzus to change shifts.4. Prior incidents with Barbara ConyardRespondent, in discharging Bendzus, claimed it reliedin part on two prior incidents between DarleneBendzusand an employee named Barbara Conyard. Conyard wason longer an employee of Respondent having moved outof the area. She did not testify as a witness. The inci-dents occurred during the organizing campaign within aweek of each other and came to Respondent's attentionat that time. Conyard told Respondent's personnel man-ager,Lynne Robitaille, that she had two encounters withBendzus-one in the plant parking lot and the other inthe plant-and that during the encounter in the plantBendzus slapped Conyard in the face. No details wereoffered regarding the incident in the parking lot. Bend-zus was interviewed by Robitaille. She told Robitaillethat she was just kidding with Conyard and had acciden-tally slapped Conyard's face.5.OverviewRobitaille testified that she and Neil Rush jointly madethe decision to discharge Bendzus for harassment offellow employees, specifically Regina Franceschi andBarbara Conyard.2 Robitaille testified that she believedthat Bendzus would have been discharged even if theyhad no report about Bendzus following Franceschi on 10July 1985. Respondent has approximately 600 employeesand yet only one other employee of Respondent otherthan Bendzus had ever been fired forharassment of afellow employee and that was DawnPenner in 1984.Penner, according to Robitaille, had been warned "nu-meroustimes" by her supervisor to stop harassing afellow employee. The straw that broke the camel's backoccurred in February 1984 when Penner so harassed afellow employee that this employee became physically illand production on the line was interrupted.In Bendzus'case production was not interrupted. Over the years Re-spondent has disciplined other employees for harassmentof fellow employees, e.g.,Michel,Rogalinski,Dumas,Reeves,Berna,Green,Waugh, Van Gorden, Tuttle,Berry, and Steiner, but in all these cases warnings wereissued and no one was discharged. This is strong evi-dence of disparate treatment that can only be explainedby Bendzus' prounion posture.A comment on the credibility of Regina Franceschiand DarleneBendzusis in order.Based on demeanor Icredit the testimony of DarleneBendzus.Based on de-meanor and because I find her testimony to have beenseriously undercut by other credible evidence, I discreditthe testimony of Regina Franceschi. I found Bendzus tobe a blunt, candid, and honest witness. I found Frances-chi to be less than credible. She impressedme as beingsomething of an actress-and not a very good one.Respondent's rush to judgment in believing Franceschiover Bendzus, Chapman, and Elliott concerning theevents of 9 July 1985 and in so believing Franceschi'sversion of the events of 10 July 1985 that Respondentdid not even bother to ask Bendzus about it, lead me tothe inescapable conclusion that Respondent wanted toget rid of Bendzus because of her outspoken prounionsympathies and seized on the opportunity to do so pre-sented by Franceschi. I note it would not have been toomuch longer before the Union could have triedagain tounionize Respondent's employees. A piece of Respond-ent's campaign literature introduced into the record atthe hearing contained the followinglanguage"union sup-porters in the plant have already shown that they do notrespect the rights of anyone whodisagreeswith them."The union supporters were accusedof engaging in a"campaign lies and intimidations."In reaching these conclusions. I rely on analysis devel-oped by the Board in its landmark decision inWrightLine,251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir.1981), cert. denied 455 U.S. 989 (1982), whichanalysis2Neil Rush did not testify 284DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDreceived approval from the Supreme Court inNLRB v.TransportationManagement Corp.,462 U.S. 393 (1983).The General Counsel has met his burden of proving by apreponderance of evidence that Darlene Bendzus wassuspended and discharged because of her activity onbehalf of the Union, which activity is protected concert-ed activity under Section 7 of the Act. Respondent at-tempted to show that it had cause to suspend and dis-charge Bendzus and disciplined her for those reasons andnot because of her union activity. But Respondent didnot prove that to me by a preponderance of the evidenceand, in any event, even assuming Respondent had causeto discipline Bendzus based on her prior incidents withConyard and her inability to get along with Franceschi,the General Counsel has proven by a preponderance ofthe evidence that the real reason or motivating factor inthe disciplining of Bendzus was her union activity andthatRespondent would not have disciplined Bendzusabsent union animus and Bendzus'ardent support of theUnion.REMEDYThe remedy in this case should include the posting ofa notice and the reinstatement of Darlene Bendzus with amake-whole remedy.Respondent should, of course, beordered to cease and desist from this or similar miscon-duct.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce,and in operations affecting commerce,within the mean-ing of Section 2(2), (6), and(7) of the Act.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.By suspending and discharging Darlene Bendzus be-cause of her protected concertedactivityon behalf ofthe Union, Respondent violated Section 8(a)(1) and (3) ofthe Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication.]